The plaintiff’s infant ward, a fourteen-year-old boy, was employed at the defendant’s inn as a bus boy during the school vacation period. He held a valid work permit. He was .injured in the course of his employment. All the defendant’s employees were covered by workmen’s compensation insurance. The defendant moved for summary judgment dismissing the complaint on the ground that this action, which is in negligence and for loss of services, does not lie. The plaintiff resisted the motion on the ground that no employer-employee relationship ever existed, inasmuch as the boy, it is asserted, was allowed on premises where wine and liquor are sold and that such presence of the boy was in violation of section 484 of. the Penal Law. Order- granting motion for summary judgment, and the judgment entered' thereon, unanimously affirmed, with $10 costs and disbursements. No opinion. Present — Lewis, P. J., Hagarty, Adel, Aldrich and Nolan, JJ. [186 Misc. 145.]